DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 12/312020.  Claims 1, 4, 5, 8, 11, 12, 15, 17 and 18 were presented for consideration.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims  1, 4, 5, 8, 11, 12, 15, 17 and 18  are allowed.  The prior art of record fails to disclose: 
A network routing tool (claim 1) / method (claim 8) / system (claim 15) including:
receiving a change request indicating that a first datacenter will be removed from a network so that a hardware component of the first datacenter can be modified; and in response to receiving the change request: 
retrieving received traffic information from the first datacenter, the received traffic information and from the received traffic information determining a first network component that communicated to the first datacenter; 

determining a version of the first datacenter, a capacity of the first datacenter, and a data type sent and/or received by the first datacenter, 
determining a second datacenter that will remain online at a time when the first datacenter is removed from the network
selecting a third datacenter from among a plurality of datacenters based on the change request, the version of the first datacenter, the capacity of the first datacenter, and the data type sent and/or received by the first datacenter wherein the third datacenter will remain online when the first datacenter is removed from the network;
capturing a first snapshot of the first network component prior to the first time;
monitoring the first datacenter to determine a first time when the first datacenter is removed from the network, and at the first time re-routing data traffic from the first network component to the third datacenter, and routing the data traffic from the third datacenter to the second datacenter ;
 monitoring the first datacenter to determine a second time when the first datacenter is re-connected to the network, the second time being after the first time; 
at the second time, capturing a second snapshot of the first network component and comparing the second snapshot to the first snapshot to determine whether the modification of the hardware component is valid; 
at the second time, routing the data traffic to the first data center.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Mon-Fri 11am – 5pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT SHAW/
Examiner, Art Unit 2455